                Case 1:20-cv-03609 Document 4 Filed 05/12/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

IN RE:                                                                           MDL No. 2859

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                      18-MD-2859 (PAC)
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND                                      18-MC-2859 (PAC)
VERSYSFEMORAL HEAD PRODUCTS LIABILITY
                                                                                  SHORT FORM
LITIGATION
                                                                                  COMPLAINT
This Document Relates to All Actions                                              Individual Case #
                                                                                  1:20-cv-3609
Linda B. Panebianco et al v. Zimmer, Inc., Zimmer US, Inc.,
Zimmer Biomet Holdings, Inc. f/k/a Zimmer Holdings, Inc.

-----------------------------------------------------------------------------x



         1.       Plaintiffs, Linda B. Panebianco and Antonio Panebianco, state and bring this civil

action in MDL No. 2859, entitled In Re: Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip

Prosthesis with Kinectiv Technology and Versys Femoral Head Products Liability Litigation,

against Defendants Zimmer, Inc., Zimmer US, Inc., and Zimmer Biomet Holdings, Inc.

         2.       Plaintiffs are filing this Short Form Complaint as permitted by this Court's Case

Management Order 9, dated February 7, 2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.

                             PARTIES, JURISDICTION AND VENUE

         3.       Plaintiff, Linda B. Panebianco, is a resident and citizen of the State of

Pennsylvania and claims damages as set forth below.

         4.       Plaintiff’s Spouse, Antonio Panebianco, is a resident and citizen of the State of

Pennsylvania, and claims damages as set forth below. [Cross out Spousal Claim if not

applicable.]
              Case 1:20-cv-03609 Document 4 Filed 05/12/20 Page 2 of 6



       5.      Venue of this case is appropriate in the United States District Court, Eastern

District of Pennsylvania. Plaintiff states that but for the Order permitting directly filing into the

Southern District of New York pursuant to Case Management Order 9, Plaintiff would have

filed in the United States District Court, Eastern District of Pennsylvania. Therefore, Plaintiff

respectfully requests that at the time of transfer of this action back to the trial court for further

proceedings that this case be transferred to the above referenced District Court.

       6.      Plaintiff brings this action [check the applicable designation]:

       ___X___         On behalf of himself/herself;

       ______          In a representative capacity as the ______ of the _______ having been

                       duly appointed as the _________ by the ______Court of _____. A copy

                       of the Letters of Administration for a wrongful death claim is annexed

                       hereto if such letters are required for the commencement of such a claim

                       by the Probate, Surrogate or other appropriate court of the jurisdiction of

                       the decedent. [Cross out if not applicable.]

                                   FACTUAL ALLEGATIONS

ALLEGATIONS AS TO LEFT-SIDE IMPLANT/EXPLANT SURGERY(IES):

       12.     Plaintiff was implanted with a Versys Femoral Head in his/her left hip on or about

Nov. 3, 2011, at Lehigh Valley Hospital, in Allentown, Pennsylvania, by Dr. Podromos Ververeli.

       13.     Plaintiff was implanted with the following femoral stem during the implantation

surgery:

       _______          Zimmer M/L Taper

       ____X___         Zimmer M/L Taper with Kinectiv Technology

       14.      Plaintiff had the following left hip components explanted on or about August 8,



                                                   2
             Case 1:20-cv-03609 Document 4 Filed 05/12/20 Page 3 of 6



2018, at Lehigh Valley Hospital, in Allentown, Pennsylvania, again by Dr. Podromos Ververeli.

       ____x___        Versys femoral head

       _______         Zimmer M/L Taper

       ____x___        Zimmer M/L Taper with Kinectiv Technology

                             ALLEGATIONS AS TO INJURIES

       17.    (a) Plaintiff claims damages as a result of (check all that are applicable):

       ___X___                INJURY TO HERSELF/HIMSELF

       ____X__                INJURY TO THE PERSON REPRESENTED

       ______                 WRONGFUL DEATH

       ______                 SURVIVORSHIP ACTION

       ____X__                ECONOMIC LOSS

              (b) Plaintiff’s spouse claims damages as a result of (check all that are applicable):

       [Cross out if not applicable.]

       ___X___                LOSS OF SERVICES

       ___X___                LOSS OF CONSORTIUM

       18.    Plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

       19.    Plaintiff has suffered injuries as a result of the explantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein. [Cross



                                                3
                Case 1:20-cv-03609 Document 4 Filed 05/12/20 Page 4 of 6



out if not applicable.]

        20.      Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiff(s).

        21.      Due to the nature of the defect, Plaintiff(s) could not have known that the injuries

he/she suffered were as a result of a defect in the Devices at issue at the time they were implanted

or for any period afterwards until the defect was actually discovered by Plaintiff(s).

        CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

        22.      The following claims and allegations are asserted by Plaintiff(s) and are herein

adopted by reference from the Master Long Form Complaint (check all that are applicable):

                 __X____        COUNT I - NEGLIGENCE;

                 ___X___        COUNT II - NEGLIGENCE PER SE;

                 ___X___        COUNT III - STRICT PRODUCTS LIABILITY - DEFECTIVE
                                DESIGN;

                 ___X___        COUNT IV - STRICT PRODUCTS LIABILITY –
                                MANUFACTURING DEFECT;

                 ___X___        COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO
                                WARN;

                 ___X___        COUNT VI - BREACH OF EXPRESS WARRANTY;

                 ____X__        COUNT VII- BREACH OF WARRANTY AS TO
                                MERCHANTABILITY;

                 ___X___        COUNT VIII - BREACH OF IMPLIED WARRANTIES;

                 ___X___        COUNT IX - VIOLATION OF CONSUMER PROTECTION
                                LAWS

                 ___X___        COUNT X –NEGLIGENT MISREPRESENTATION

                 ___X___        COUNT XI- FRAUDULENT CONCEALMENT

                 ___X___        COUNT XII - UNJUST ENRICHMENT


                                                  4
             Case 1:20-cv-03609 Document 4 Filed 05/12/20 Page 5 of 6



               ___X___        COUNT XIII – LOSS OF CONSORTIUM

               ______         COUNT XIV – WRONGFUL DEATH

               ______         COUNT XV- SURVIVAL ACTION

       In addition to the above, Plaintiff(s) assert the following additional causes of action under

applicable state law:

               ___X___        PUNITIVES DAMAGES

               ______         OTHER:         __________________________________________

                                             __________________________________________

                                             __________________________________________

                                             __________________________________________

                                             __________________________________________

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff(s) pray for judgment against Defendants as follows:

       1.      For compensatory damages requested and according to proof;

       2.      For all applicable statutory damages of the state whose laws will govern this

               action;

       3.      For an award of attorneys’ fees and costs;

       4.      For prejudgment interest and costs of suit;

       5.      Exemplary damages;

       6.      For restitution and disgorgement of profits; and,

       7.      For such other and further relief as this Court may deem just and proper.




                                                 5
            Case 1:20-cv-03609 Document 4 Filed 05/12/20 Page 6 of 6



                                        JURY DEMAND

      Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.




Date: May 8, 2020                                    Respectfully submitted,

                                                     JONES WARD PLC

                                                     /s/ Alex C. Davis
                                                     Alex C. Davis
                                                     The Pointe
                                                     1205 E. Washington St., Suite 111
                                                     Louisville, KY 40206
                                                     Phone: (502) 882 6000
                                                     Facsimile: (502) 587-2007
                                                     alex@jonesward.com
                                                     Attorney for Plaintiff




                                                 6
